 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11

12   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00010 DAD/BAM

13                              Plaintiff,
                                                          MOTION AND ORDER TO UNSEAL
14                         v.                             INDICTMENT

15   ERIC LESLIE,

16                              Defendant.

17

18          The Indictment in this case, having been sealed by Order of the Court on January 17, 2019,
19 and it appears that it no longer need remain secret,

20          The United States of America, by and through McGregor W. Scott, United States Attorney, and

21 Grant B. Rabenn, Assistant United States Attorney, hereby moves that the Indictment in this case be

22 unsealed and made public record.

23

24

25

26
27

28


      MOTION AND ORDER TO UNSEAL                          1
30
 1    Dated: January 23, 2019                              MCGREGOR W. SCOTT
                                                           United States Attorney
 2

 3                                                  By: /s/ GRANT B. RABENN
                                                        GRANT B. RABENN
 4                                                      Assistant United States Attorney
 5

 6

 7
                                                   ORDER
 8
              Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the Indictment
 9
     filed on January 17, 2019, be unsealed and become public record.
10

11 IT IS SO ORDERED.

12
     Dated:     January 23, 2019                               /s/   Sheila K. Oberto        .
13                                                   UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      MOTION AND ORDER TO UNSEAL                       2
30
